Citation Nr: 1036480	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as secondary to the Veteran's service-
connected residuals of a fractured nose.

2.  Entitlement to an increased rating for residuals of facial 
laceration with post-traumatic facial pain and headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In the August 2004 decision, the RO denied the 
claims for service connection for depression and for a TDIU, and 
granted the Veteran's claim for an increased rating for residuals 
of facial laceration with post-traumatic facial pain and 
headaches, and assigned a 10 percent disabling, effective October 
27, 2003.  

In November 2009, the claims were remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
development.  The claims are again before the Board for appellate 
review.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  
VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the November 2009 remand, the Board instructed the RO to 
obtain the Veteran's records from his former employer (United 
States Postal Service (USPS)) concerning the Veteran's employment 
history in connection with his claim for a TDIU.  In February 
2010, the National Personnel Record Center submitted the 
Veteran's personnel file.  In March 2010, the National Personnel 
Record Center further informed the RO that medical records should 
be obtained separately from the Office of Personnel Management in 
Washington, D.C.  Although the claims file contains the Veteran's 
personnel records, no medical records pertaining to the Veteran's 
disability(ies) are contained in the claims file.  The RO failed 
to contact all necessary agencies to obtain the Veteran's full 
employment records, pertaining to his claims for headaches, 
depression, and TDIU (as the Veteran argues that he is 
unemployable due to these disabilities).

In April 2010, in accordance with remand directives, the Veteran 
was afforded a psychiatric VA examination.  The examiner 
discussed whether the Veteran's various psychiatric disorders 
were caused by service, and he found that it was less likely than 
not that the Veteran's psychiatric problems were related to his 
service.  No rationale was provided.  The examiner noted that the 
Veteran's depression began with the loss of his parents as a 
child, and implied that his depression may have been aggravated 
by the death of his cousin while the Veteran was in active duty 
service.  No further discussion or opinion on aggravation was 
provided.  Further, in his post-remand brief, the Veteran's 
representative argues that the Veteran's pain related to his 
multiple service-connected disabilities are aggravating his 
psychiatric disorders.  The examiner also did not address any 
possibility of current aggravation.

For these reasons, a remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Providence 
VA Medical Center all outstanding pertinent 
records dated from January 20, 2010 to the 
present.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2009) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should request any outstanding 
personnel and/or medical records from the 
Veteran's civilian service with the USPS from 
the Office of Personnel Management, 
Retirement Programs, 1900 E Street NW, 
Washington, D.C. 20415-3000.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  Thereafter, RO should forward the 
Veteran's entire claims file (to include 
a complete copy of this REMAND) to the VA 
psychologist who conducted the April 2010 VA 
examination for a comprehensive review of the 
record and medical opinion.

The psychologist should provide rationale for 
his original opinion that it is less likely 
than not that any of the Veteran's diagnosed 
psychiatric disorders is related to service.

The psychologist should also offer opinions, 
consistent with sound medical judgment, and 
based on a full review of all relevant 
literature and research, as to whether 1) it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability), that 
any of the Veteran's diagnosed psychiatric 
disorders was permanently aggravated (beyond 
the natural course and scope of the disorder) 
by active duty service; and 2) whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability), that 
any of the Veteran's diagnosed psychiatric 
disorders has been aggravated (beyond the 
natural course and scope of the disorder) by 
pain associated with the Veteran's service-
connected disabilities.

If the April 2010 examiner is unavailable, or 
an examination of the Veteran is deemed 
necessary, the RO should arrange for the 
Veteran to undergo examination, by a 
psychiatrist or psychologist, to obtain the 
above-noted findings and opinions.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting examiner prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should set forth all examination 
findings, if any, along with the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal, in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


